State Farm Fire & Cas. Co. v Pennock (2019 NY Slip Op 07001)





State Farm Fire & Cas. Co. v Pennock


2019 NY Slip Op 07001


Decided on September 27, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 27, 2019

PRESENT: CARNI, J.P., DEJOSEPH, NEMOYER, AND WINSLOW, JJ. (Filed Sept. 27, 2019.) 


MOTION NO. (518/19) CA 18-02280.

[*1]STATE FARM FIRE & CASUALTY COMPANY, AS SUBROGEE OF CHRISTINE JONES, PLAINTIFF-RESPONDENT-APPELLANT, 
vSCOTT PENNOCK, DOING BUSINESS AS CHIM-CHIMNEE SWEEPS, DEFENDANT-APPELLANT-RESPONDENT.

MEMORANDUM AND ORDER
Motion for leave to appeal to the Court of Appeals denied.